Order entered on August 11, 1960, (1) insofar as it denies defendant-appellant’s motion for a change of venue from New York County to Westchester County and (2) denies defendant-appellant’s motion to strike certain paragraphs of the complaint as irrelevant, unanimously affirmed, with $20 costs and disbursements to the respondent. No opinion. Order entered on August 11, 1960, granting plaintiff’s motion for an injunction unanimously affirmed, with $20 costs and disbursements to the respondent. No opinion. Concur — Botein, P. J., Rabin, McNally and Stevens, JJ. [26 Misc 2d 579.]